El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En esta ocasión debemos precisar cuándo se entiende como notificada una minuta dictada por el Tribunal de Pri-mera Instancia en un procedimiento criminal, a los efectos de computar el término para acudir en revisión sobre la decisión que contiene dicha minuta ante el Tribunal del Circuito de Apelaciones.
hH
Contra el Sr. Jessie O. Rodríguez Ruiz se presentaron acusaciones por los delitos de resistencia u obstrucción a la autoridad pública y alteración a la paz.(1) Previo a la cele-bración del juicio, su representante legal presentó una mo-ción de supresión de evidencia con el fin de excluir el tes-timonio del policía interventor, por alegadamente ser fruto de un arresto ilegal.
Después de celebrar la vista correspondiente para dis-cutir los méritos de la moción de supresión de evidencia, el tribunal de instancia la declaró sin lugar. Esta determina-ción del tribunal se incluyó en la minuta de los procedi-mientos, la cual expresa, en la parte aquí pertinente, que:
Concluido el desfile de la prueba documental y testifical, el *292Tribunal DECLARA NO HA LUGAR LA MOCIÓN DE SU-PRESIÓN DE EVIDENCIA.
La defensa argumenta ampliamente y solicita la reconside-ración del Tribunal.
El Tribunal declara NO HA LUGAR lo solicitado por la (Í6f6IlSE
CC. LCDO. EULALIO DÍAZ SOSA S.A.L.
Minuta del Tribunal de Primera Instancia.
Dicha minuta tiene fecha de 14 de febrero de 2000; el mismo día en que se celebró la vista sobre supresión de evidencia.
Por no estar conforme con la decisión del tribunal de instancia, el 9 de marzo de 2000 el señor Rodríguez Ruiz presentó una petición de certiorari ante el Tribunal de Cir-cuito de Apelaciones quien, en auxilio de su jurisdicción, decretó la paralización de los procedimientos hasta la reso-lución final del caso. Además, ordenó al Procurador General a que se expresara sobre cuándo comienza a decursar el término de treinta días de cumplimiento estricto para pre-sentar un recurso de certiorari en casos como el de autos, en que no existe constancia de la notificación por parte de la Secretaría del Tribunal de la minuta que contiene la decisión que se revisa.
En conformidad con lo anterior, el Procurador General compareció y explicó que, dado que la minuta en cuestión no contiene una fecha distinta a la de 14 de febrero de 2000, fecha cuando se celebró la vista y transcribió la mi-nuta correspondiente, y en ausencia de prueba en contra-rio, se debe presumir que ésta se notificó en esa misma fecha. Por lo tanto, concluyó que el recurso fue presentado oportunamente. No obstante lo anterior, el foro apelativo denegó la expedición del auto solicitado. Resolvió que —en vista de que el dictamen recurrido está contenido en una minuta de la cual no surge la fecha de notificación, así como tampoco sí tal notificación, en efecto, fue realizada por la Secretaría del tribunal de instancia— dicho foro se encuentra impedido de poder determinar si la parte peti-*293cionaria presentó o perfeccionó el recurso en cuestión opor-tunamente o si se trata de un recurso prematuro.
Inconforme, el señor Rodríguez Ruiz acudió ante nos. Luego de evaluar su solicitud, le concedimos un término al Procurador General para que mostrara causa, si la hu-biere, por la cual no debamos expedir el auto solicitado y revocar la resolución del Tribunal de Circuito de Apelaciones. En conformidad con nuestra orden, el Procu-rador General compareció y se allanó a la solicitud del se-ñor Rodríguez Ruiz. Con el beneficio de su comparecencia, resolvemos.
H-1 HH
La Regla 34 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone el contenido y la forma de la solicitud de certiorari ante dicho foro apelativo. En cuanto al apéndice del recurso en particular, el inciso (E)(1)(b) de dicha regla requiere que se incluya una copia literal de
[l]a decisión del Tribunal de Primera Instancia cuya revi-sión se solicita, incluyendo las determinaciones de hechos y las conclusiones de derecho en que esté fundada, si las hubiere y la notificación del archivo en autos de copia de la notificación de la decisión, si la hubiere.
Al interpretar la citada disposición en el contexto de los procedimientos judiciales criminales, determinamos que una minuta que recoja en términos claros y precisos la decisión del juez que se pretende revisar, es suficiente para cumplir con el requisito reglamentario de incluir copia literal del dictamen del tribunal de instancia que se impugna. Pueblo v. Pacheco Armand, 150 D.P.R. 53 (2000). En esa ocasión reconocimos que debido a la prontitud con que se celebran las distintas etapas del proceso criminal, resulta oneroso requerirles a las partes que no acudan a revisar dictámenes que le son desfavorables hasta que los *294obtengan por escrito en una resolución del magistrado de instancia.
"... Podría resultar académico revisar una decisión adversa, si el juicio o la etapa siguiente en el proceso ya está señalado y la misma no tiene que ser dejada sin efecto por el Tribunal de Primera Instancia al no mediar orden alguna de un tribunal de jerarquía superior por no haber un recurso apelativo incoado. Consecuentemente, se coartarían derechos funda-mentales de las partes al desalentar así la revisión de inciden-tes interlocutorios adversos.” Pueblo v. Pacheco Armand, supra, pág. 60.
Asimismo, hemos resuelto que el término de cumplimiento estricto para presentar el recurso de certiorari ante el Tribunal de Circuito de Apelaciones transcurre a partir de la notificación de la minuta que recoge la decisión que se impugna ante el foro apelativo. Zayas v. Royal Ins. Co. of P.R., Inc., 146 D.P.R. 694 (1998). En ese caso, que trataba sobre un procedimiento de naturaleza civil, la Secretaría del tribunal de instancia había certificado la notificación de copia de dicha minuta a los abogados de las partes.
Precisamente con relación a un procedimiento criminal, en Pueblo v. Olmeda Llanos, 152 D.P.R. 267 (2000), resolvimos que si la fecha de la determinación del tribunal a quo surge de manera fehaciente de la minuta, y de ésta se desprende que el recurso de revisión fue presentado dentro del término reglamentario, el tribunal apelativo no necesita, además, el volante con la fecha de notificación para verificar su jurisdicción. En ese caso, el volante de notificación no es necesario para que el tribunal pueda cotejar su autoridad para atender el caso.
De otra parte, las Reglas para la Administración del Tribunal de Primera Instancia de 1999 nada disponían sobre el asunto ante nuestra consideración hasta que fueron enmendadas el 16 de junio de 2000. Dicha enmienda dispuso que la minuta no será notificada a las partes o a *295sus abogados, salvo que incluya una resolución u orden emitida por el juez en corte abierta, en cuyo caso será fir-mada por el juez y notificada a las partes. Se aclaró, ade-más, que la Secretaria, como custodia del expediente, po-drá expedir copia de la minuta previo la cancelación de los derechos arancelarios, según corresponda. 4 L.P.R.A. Ap. II-B, R. 32(b). Como vemos, a pesar de que esta enmienda se refiere al procedimiento de notificación de las minutas ante el Tribunal de Primera Instancia, ella no dispone de la controversia ante nos.
Como mencionáramos anteriormente, en el caso de autos la cuestión que se ha de determinar es cuándo se en-tiende que la minuta que recoge la decisión impugnada ante el foro apelativo fue notificada, en ausencia de una notificación por parte de la Secretaría del tribunal de instancia.
Al atender controversias de esta naturaleza debemos tener presente, por un lado, el interés de los litigantes, avalado por legislación, en que las decisiones emitidas por el Tribunal de Primera Instancia, en casos originados allí, puedan ser revisadas por un tribunal colegiado, y por el otro, considerar el interés de promover el adecuado funcionamiento del Tribunal de Circuito de Apelaciones. Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997). El producto de este balance debe asegurar la atención justa, rápida y económica de las controversias que se presentan ante dicho foro. Asimismo, debemos considerar nuestra tendencia a ser flexibles en la interpretación de las leyes y los reglamentos que se refieran a los requisitos para la presentación de los recursos apelativos. Id. Esto con el fin de propiciar que las controversias sean atendidas en sus méritos, desechando el tecnicismo que resultaría o pudiera resultar en una grave injusticia. Id.
Teniendo en consideración los pronunciamientos ante-riores, pasemos a atender la controversia del caso de autos.
*296HH I — i
El señor Rodríguez Ruiz, acusado en este caso, alega que tanto la resolución del tribunal de instancia dictada en corte abierta, como su notificación, se llevaron a cabo el mismo día de la vista; es decir, el 14 de febrero de 2000. Esto, según alega, responde a la práctica que prevalece en el foro de instancia dentro de los procedimientos de índole criminal, de entregar a la mano copia de la minuta al abo-gado que la solicite, o que en la propia minuta se haga constar su notificación; como aparece en el caso de autos, “cc. Ledo. Eulalio Díaz Sosa — S.A.L.”. Por lo tanto, se alega que dado que el recurso de certiorari se presentó el 9 de marzo de 2000, éste quedó perfeccionado dentro del tér-mino reglamentario correspondiente.
Cabe resaltar que tanto el acusado como el Procurador General coinciden en que la Secretaría de Asuntos de lo Criminal del Tribunal de Primera Instancia no acompaña las minutas emitidas por dicho tribunal con volante de notificación.
En la práctica, la parte peticionaria computa el término para recurrir utilizando la fecha de notificación que aparece en la misma minuta o la fecha en que se transcribió la misma, si es que en la minuta no se indicare la fecha de notificación. De hecho, en ocasiones, las minutas se transcriben el mismo día del acto o de la vista judicial; en otras ocasiones, la minuta se transcribe posteriormente. (Enfasis en el original.)!2)
A lo anterior, el señor Rodríguez Ruiz añade que debido a que la Sociedad para Asistencia Legal posee su oficina regional de Carolina dentro del mismo edificio del tribunal de instancia, se acostumbra a depositar las minutas en su apartado de correo interno en dicho tribunal. Por último, sostiene que la ausencia del volante de notificación en el apéndice del recurso de certiorari tampoco es fatal, pues la Regla 34(E)(1)(b) del Reglamento del Tribunal de Circuito *297de Apelaciones, supra, dispone que la inclusión de dicho documento es obligatoria “si la hubiere”. (Énfasis suplido.)
Dadas las circunstancias particulares de este caso, coincidimos con la posición de las partes. Entendemos que no es indispensable que exista un volante de notificación de la Secretaría del Tribunal para que pueda constatarse la jurisdicción del Tribunal de Circuito de Apelaciones, cuando se recurre de un dictamen contenido en una minuta. Particularmente en los procedimientos criminales, la parte no debe estar impedida de solicitar revisión de una decisión adversa contenida en una minuta por el hecho de no tener un volante de notificación de la Secretaría del tribunal. Véase Pueblo v. Olmeda Llanos, supra. Más aún cuando la norma general en la práctica, según pudimos constatar, es que las Secretarías de los Tribunales de Primera Instancia no notifican las minutas a los abogados de las partes en los procedimientos criminales.(3)
En vista de lo anterior, debemos expresarnos sobre cuál será la fecha de notificación de una decisión del tribunal de instancia contenida en una minuta, para propósitos de acudir ante el Tribunal de Circuito de Apelaciones en un procedimiento criminal. Resolvemos que, como norma general, cuando el tribunal de instancia tome una determinación en corte abierta que pueda ser objeto de revisión judicial, la parte perjudicada por ésta deberá informarle al tribunal, ese mismo día y en corte abierta, su propósito de solicitar revisión ante el Tribunal de Circuito de Apelaciones. A su vez, el tribunal de instancia deberá ordenar a la Secretaria de Sala que notifique dicha minuta a todas las partes de manera oficial. En ese caso, la fecha cuando comenzará a transcurrir el término para solicitar revisión será obviamente la fecha de la notificación oficial *298de la minuta. Ahora bien, en los casos excepcionales en que la parte perjudicada por la determinación del tribunal no exprese en dicho momento su propósito de solicitar revi-sión, y posteriormente decida revisar, la fecha de notifica-ción será la fecha de transcripción de la minuta.
Nuestra decisión se fundamenta en las mismas consideraciones que expresáramos en Pueblo v. Pacheco Armand, supra, en cuanto a que, dada la naturaleza expedita del procedimiento criminal, resulta oneroso requerirles a las partes que no acudan a revisar dictámenes que le son adversos hasta que el tribunal emita una resolución u orden en la cual les notifique dicho dictamen. El proceso apelativo podría resultar académico y acarrear violaciones de derechos constitucionales fundamentales; más aún cuando estamos ante decisiones que, aunque interlocutorias, podrían ser cardinales para la disposición del caso.
Lo crucial en todo caso es que se pueda determinar que el recurso fue presentado dentro del término de cumplimiento estricto de treinta (30) días siguientes a la fecha de notificación de la resolución u orden recurrida. Regla 32 del Reglamento del Tribunal de Circuito de Apelaciones, supra. En el caso ante nos, esto queda constatado al examinarse la fecha de la minuta que nos ocupa y la nota en ella respecto a que se entregó copia al abogado del acusado (cc. Ledo. Eulalio Díaz Sosa —S.A.L.). No hay duda de que la fecha que aparece en un volante de notificación es la más certera y precisa para computar el referido término reglamentario. Ciertamente, la mejor práctica sería que se emitiera una minuta acompañada de un volante de notificación. Ello no obstante, dado el lenguaje de la Regla 34 antes citada, entendemos que en ausencia de volante o de fecha de notificación, se puede utilizar la fecha de la transcripción de la minuta para calcular el término para acudir en revisión ante el Tribunal de Circuito de Apelaciones.

*299
Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez se inhibieron.

(1) Arts. 258 y 260 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4493 y 4521.


(2) Alegato del Procurador General, pág. 6.


(3) La Secretaría de este Tribunal consultó a los Jueces Administradores de las catorce regiones judiciales (incluido el Tribunal para Asuntos de Menores) y pudo constatar que la práctica general en los procedimientos criminales es que las minu-tas no se notifiquen a través de Secretaría.